        Case 1:19-cv-07209-ALC-KHP Document 29 Filed 01/07/21 Page 1 of 2




Alan J. Charkey | Counsel
1650 Market Street | One Liberty Place, Suite 1800 | Philadelphia, PA 19103-7395
Direct 215.864.6312 | Fax 215.789.7633
charkeya@whiteandwilliams.com | whiteandwilliams.com




January 7, 2021

By Electronic Case Filing

The Honorable Katharine H. Parker, U.S.M.J.
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, N.Y. 10007-1312

RE:      Federal Insurance Company v. Gander & White Shipping, Inc.
         U.S. District Court for the Southern District of N.Y., Case No. 1:19-cv-07209-ALC-KHP

Dear Judge Parker:

In accordance with the Court’s memo endorsement of December 8, we write to update the Court
as to the status of discovery in the captioned matter.

On December 16, Plaintiff’s counsel took the depositions of Forrest Sanders and Christian
Olivares, two of the three crew members employed by Defendant who picked up the three
artworks in question from Ms. Hedley’s home on December 13, 2018. On December 22,
Plaintiff’s counsel also took the deposition of their supervisor, Gilles de Greling, the director and
head official of Defendant’s facility in West Palm Beach, Florida.

Counsel are now in the process of scheduling the deposition of Gander & White employee Sara
Rada, who was responsible for the handling of Ms. Hedley’s account. Defendants are seeking to
depose Plaintiff’s corporate representative under FRCP 30(b)(6) to shed light on at least the
following issues: (a) the appraisal, if any, of the works that was used to adjust the claim; (b) the
current location of the artwork that was delivered to New York; (c) the nature of
communications, if any, with the Marianne Boesky Gallery, artist Donald Moffett or Robert and
Adriana Mnuchin.

Defendants issued the subpoena to produce documents, information, or objects and to testify at a
deposition to Ms. Hedley through her counsel, who acknowledged receipt and authority to accept
service of that subpoena. Responses to the subpoena are due January 20, and the virtual
deposition is expected to be conducted on January 28 (assuming relevant documents and records
are timely disclosed in advance thereof).


                      Delaware | Massachusetts | New Jersey | New York | Pennsylvania | Rhode Island
      Case 1:19-cv-07209-ALC-KHP Document 29 Filed 01/07/21 Page 2 of 2

The Honorable Katharine H. Parker, U.S.M.J.
January 7, 2021
Page 2

Defendants are drawing up additional non-party subpoenas to the Marianne Boesky Gallery in
New York for records regarding and relating to the Donald Moffett artworks involved in the
captioned matter, including communications with Ms. Hedley, her parents Robert and Adriana
Mnuchin, and Donald Moffett. Defendants served the Mnuchins on November 12, 2020 seeking
similar records, but Defendants have received no response thereto.

Settlement discussions have moved forward. In response to Plaintiff’s reduced settlement
demand on November 25, Defendant made a written settlement offer on January 5. Plaintiff
responded in turn on January 6 with another reduction in its demand.

                                                  Respectfully submitted,


    WHITE AND WILLIAMS LLP                         MAZZOLA LINDSTROM LLP

 By: s/ Alan J. Charkey                        By: s/Hanoch Sheps
    Alan J. Charkey                               Wendy J. Lindstrom, Esq.
                                                  Hanoch Sheps, Esq.
    1650 Market Street
    One Liberty Place, Suite 1800                  1350 Avenue of the Americas, 2nd Floor
    Philadelphia, PA 19103                         New York, NY 10019
    (215) 864-6312                                 (646) 216-8300
    charkeya@whiteandwilliams.com                  wendy@mazzolalindstrom.com
                                                   hanoch@mazzolalindstrom.com
    Attorney Pro Hac Vice for Plaintiff,
    Federal Insurance Company, as subrogee         Attorneys for Defendant,
    of Lisa Abelow Hedley                          Gander & White Shipping, Inc.


CC: Tracy Burnett, Esq., via email only
